Exhibit MySkin, Inc. CODE OF BUSINESS ETHICS AND CONDUCT Overview Policy Statement MySkin is committed to complying with all applicable laws and regulations and to adhering to the highest ethical standards in the conduct of its business.This is not just a matter of being a good corporate citizen.It is essential to the long-term interests of our employees and stockholders. MySkin's business is subject to oversight by numerous federal and state government entities.The number of laws, regulations and other legal requirements that affect the Company's business will undoubtedly increase.These changes will also create new challenges as we adapt ourselves and our business to new situations.In light of these challenges, it is absolutely necessary that we have a central set of guiding principles to act as a legal and ethical compass for our employees.This Code of Business Ethics and Conduct is intended to provide that compass. The principles set forth in this Code of Business Ethics and Conduct represent a broad outline of the standards of business conduct which MySkin expects its employees to follow.This Code cannot cover every situation which employees may confront in the day-to-day conduct of business.Additionally, under certain circumstances local country law may establish requirements that differ from this Code. MySkin employees worldwide are expected to comply with all local country laws and MySkin business conduct policies in the area in which they are conducting business. In the final analysis, the Company must rely on the individual judgment and personal ethical standards of each of its employees and representatives to maintain our standard of honesty and integrity.MySkin demands strict adherence to the letter and spirit of all laws and regulations applicable to the conduct of its business.It also demands the highest standards of integrity and ethical behavior from its employees and representatives It is essential that we all keep an eye out for possible infringements of MySkin’s business ethics—whether these infringements occur in dealings with the government or private sector, and whether they occur because of oversight or intention. If you have a question about how to apply this Code in a specific situation or about a possible violation, you should consult with the Human Resources Department or the Company’s Code of Conduct Officer.Contact information for individuals in these departments is available in Appendix A. Training and Education Programs Training and education on this Code will be provided for all MySkin employees and members of our Board of Directors.All employees and Board members will be required to sign an Acknowledgement Form indicating their receipt, understanding and acceptance of the terms of this Code.Periodically, employees may be requested and required to acknowledge their understanding of this Code and any subsequent amendments. Participation in any mandatory training and acknowledgement of this Code is a condition of continued employment by MySkin. Applicability This Code applies to all directors, officers and employees of MySkin.This Code also applies, as appropriate, to our consultants, agents and other representatives. Waivers Any waiver of any provision of this Code for a member of the Board of Directors or an executive officer must be approved by the Audit Committee of the Board of Directors and promptly disclosed as required by law or stock exchange regulation. Any waiver of any provision of this Code with respect to any other employee, agent or contractor must be approved by the Code of Conduct Officer. Disciplinary Action It is the responsibility of every employee to conduct the Company’s business in conformity with the law and the basic principles set forth in this Corporate Code.Adherence to the principles set forth in this Code is essential to our objective of maintaining the confidence and support of our customers, business partners, governmental agencies, stockholders, and the communities in which we work and live.Disciplinary action, as appropriate but up to and including termination, shall be taken for conduct that violates applicable laws or regulations or this Code.Discipline may extend, as appropriate, to individuals responsible for the failure to prevent, detect or report a violation. Reporting and Managing Suspected Violations Reporting of Violations Directors, officers and employees shall report any conduct which they believe in good faith to be a violation or apparent violation of this Code. These persons are encouraged to talk to supervisors, the Code of Conduct Officer, or Human Resources about observed illegal or unethical behavior and, when in doubt, about the best course of action in a particular situation. The Company prohibits retaliation for reports of misconduct by others made in good faith by employees.
